EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm PNC CPAS CONSENT OF INDEPENDENT ACCOUNTANTS Board of Directors Express-1 Expedited Solutions, Inc. Saint Joseph, Michigan We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-166986) and Form S-3 (No. 333-112899)of our report dated March 25, 2011, relating to the consolidated financial statements of Express-1 Expedited Solutions, Inc. (the “Company”) appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. /s/ Pender Newkirk & Company LLP Pender Newkirk & Company LLP Certified Public Accountants Tampa, Florida March25, 2011
